AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

A United States Postal Service (U.S.P.S.) Priority Mail
Express parcel with tracking number EJ001982628US

Case No. 1\- M- Ht

ee et” et” ne Ne

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

A United States Postal Service (U.S.P.S.) Priority Mail Express parcel with tracking number EJ001982628US

located in the Eastern District of Wisconsin , there is now concealed (identify the
person or describe the property to be seized):

Please see attached affidavit, which is hereby incorporated by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
am contraband, fruits of crime, or other items illegally possessed;
rif property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21, United States Code,
Sections 841(a)(1) and 843(b).

The application is based on these facts:

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C, § 3103a, the basis of which is set forth on the attagked she

 

 
  

24M

 

 
 

Applicant's signature

 
   

Printed name and title

Attested fo by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

 

eee hone. (specify reliable electronic means).
WS

Date: (%- | A-Wl

Z # ae 's cal
City and state: brown an ; W | nitty dg

| ete nane Mh i

 

\A

 

 

Case 1:20-mj-00707-JRS Filed 08/13/20 Page 1of5 Document 1
AFFIDAVIT
Matt Schmitz, United States Postal Inspector, being duly sworn, states the following information was developed
from his personal knowledge and from information furnished to him by other law enforcement agents and
professional contacts:
I, INTRODUCTION
|. | have been employed by the United States Postal Inspection Service for approximately 16 years and was
previously employed as a Police Officer with the City of Middleton (WI) and City of Janesville (WI) Police
Departments for a total of six years. As part of my duties as a Postal Inspector, I investigate the use of the U.
S. Mails to illegally send and receive controlled substances and drug trafficking instrumentalities. I have
participated in investigations which have resulted in the arrest of individuals who have received and distributed
controlled substances using the U.S, Mail, as well as the seizure of the illegal drugs and proceeds from the sale
of those illegal drugs. My training and experience includes identifying packages with characteristics indicative

of criminal activity, namely, the distribution of controlled substances.

Il], PARCEL TO BE SEARCHED
2. This affidavit is submitted in support of an application for a search warrant for a 14 inch by 12 inch by 8.5
inch United States Postal Service (U.S.P.S.) Priority Mail Express parcel with tracking number
EJ001982628US, mailed on August 6, 2020, from Alhambra, CA zip code 91803. This parcel bears
handwritten addressee and return address information. The parcel is addressed to “1960 Evans Apt #1, Roger
Coney, Oshkosh, W1 54901” and bears a return address of “1960 Evans Apt #1, Antonio Shaw, Oshkosh, WI
54901.” The parcel weighs approximately 4 pounds, 7 ounces, exhibits postage in the amount of $69.50, and

is hereinafter referred to as the SUBJECT PARCEL.

lL. INVESTIGATION
3. On August 7, 2020, I queried USPS records for information on Priority Mail Express parcels that were destined
for delivery to addresses in Oshkosh, WI, Part of my duties as a Postal Inspector include the review of mailing

records to identify parcels that may be associated with controlled substance trafficking. These reviews are often

Case 1:20-mj-00707-JRS Filed 08/13/20 Page 2 of 5 Document 1
-2-
conducted independent of any specific information identifying a particular address or person as being suspected
of receiving controlled substances or sending controlled substances or the proceeds related to the distribution of
controlled substances. Rather, through training and investigative experience I have learned that parcels
containing controlled substances, controlled substance paraphernalia, or proceeds related to the sale of controlled

substances generally exhibit characteristics that could include:

a. The article is contained in a box, flat cardboard mailer, or Tyvek envelope;

b. The article bears a handwritten label;

C. The handwritten label on the article does not contain a business account number; and

d. The article originated from an area that, based on past experience is a known origination point for |

controlled substances and is destined for an area that, based on past experience, is a known
destination point for controlled substances in the mail; or the reverse: the article originated from an
area that, based on past experience, is a known origination point for proceeds from the sale of
controlled substances, and is destined for an area that, based on past experience, is a known
destination point for controlled substance proceeds.
During this review I located three Priority Mail Express parcels that were all mailed on August 7, 2020, from
Alhambra, CA zip code 91803, weighed approximately 4 pounds, 7 ounces, and were destined for delivery to
three different addresses in Oshkosh, WI, 1008 Wright St, 808 Central, and 1960 Evans Apt 1. I directed the

Oshkosh Post Office to contact me when these parcels arrived.

On August 8, 2020, I received information from the Oshkosh, WI Post Office that the three parcels identified
above in paragraph 3 had arrived for delivery. The Oshkosh Post Office reported two of the three parcels
appeared to exhibit the same handwriting on the shipping label while the handwriting on the third appeared to
differ from the others, I have learned from my training and investigative experience that individuals mailing
controlled substances may send multiple parcels to more than one address in a particular destination city.
Further, the handwriting on the shipping labels of these parcels may differ because different individuals may

have been employed by the source of the controlled substances to ship the parcels. Based upon this information

Case 1:20-mj-00707-JRS Filed 08/13/20 Page 3 o0f5 Document 1
= Bi

I directed the Oshkosh Post Office to hold the parcels until I could arrive for further investigation, On August
10, 2020, I arrived at the Oshkosh Post Office and saw the three Priority Mail Express parcels mailed from CA
to 1008 Wright St, 808 Central, and 1960 Evans Apt 1 exhibited tracking numbers EE460061847US,
EJ001982614US, and EJ001982628US (SUBJECT PARCEL), respectively. Specifically, I saw the SUBJECT
PARCEL was addressed to “1960 Evans Apt #1, Roger Coney, Oshkosh, WI 54901” and bore a return address
of “1960 Evans Apt #1, Antonio Shaw, Oshkosh, WI 54901.” I saw the return address listed on all three
parcels was the same as the delivery address. I have learned through my training and investigative experience
that individuals mailing controlled substances may use a fictitious return address and/or sender name to avoid

identification as the mailer or source of controlled substances.

On August 10, 2020, [ contacted Wisconsin State Trooper and K-9 Officer Dillon Larson who agreed to assist
in presenting the SUBJECT PARCEL to a dog sniff. Trooper Larson is a trained handler of a certified drug
detection dog named “Nora.” Trooper Larson explained that Nora is trained in detecting the presence of
marijuana, cocaine, heroin, and methamphetamine, and is currently certified in detecting controlled substances.
Consistent with Trooper Larson’s training, experience, and direction, I placed the SUBJECT PARCEL along a
concrete wall outside the Oneida, WI Post Office. Nora examined the area and Trooper Larson said Nora
alerted to the odor of controlled substances in a parcel that was lying next to a concrete wall. I identified the
parcel Trooper Larson was referring to as the SUBJECT PARCEL. Following the dog sniff I retained custody
of the SUBJECT PARCEL and currently have it secured at the U.S. Postal Inspection Service office in Oneida,

WI, in the Eastern District of Wisconsin.

Postal Regulation Sec. 274.31 of the United States Postal Service Administrative

Support Manual states that no one may detain mail sealed against inspection, except under the following
condition: A Postal Inspector acting diligently and without avoidable delay, upon reasonable suspicion, for a
brief period of time, to assemble evidence sufficient to satisfy the probable cause requirement for a search

warrant issued by a Federal Court.

Case 1:20-mj-00707-JRS Filed 08/13/20 Page 4o0f5 Document 1
7. For these reasons, there is probable cause to believe the SUBJECT PARCEL contains controlled substances,
controlled substance paraphernalia, and/or proceeds or payment related to the distribution of controlled
substances. I am seeking the issuance of a warrant to search the SUBJECT PARCEL, and the contents
contained therein, for contraband and evidence of a crime, namely, possession and possession with the intent
to distribute controlled substances, and use of the mails to commit a controlled substance felony, in violation

of Title 21, United States Code, Sections 841(a)(1), and 843(b).

Matt
U.S. Postal Inspector

   

Subscerib worn to before me th day of August, 2020,

 

The HonorAbl¢ James R Sickel
United StateS Magistrate Judge
Eastern District of Wisconsin

Case 1:20-mj-00707-JRS_ Filed 08/13/20 Page 5of5 Document 1
